TRANSMISSION SHAFT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Applicant’s election without traverse of Group I, claims 1-5, in the reply filed on September 23, 2021, is acknowledged.  Claims 6-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 23, 2021.

Claim Rejections—35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Offringa et al. (US 4,813,457) as evidenced by Darrow (US 3,651,661) in view of Marlin et al. (US 2013/0207303).
Regarding claim 1, Offringa et al. teach a composite pipe (Title), comprising a shaft portion (tube 11), and a flanged end fitting (flange 1) (Fig. 1; col. 3, LL. 35-43) ; 
Offringa et al. describe the resulting product as a pipe rather than a transmission shaft.  However, functional limitations in product/apparatus claims and statements in the preamble reciting the purpose or intended use of the claimed invention are limiting only to the extent that they result in a structural difference between the claimed invention and the prior art; see, e.g., MPEP 2111.02 and 2114.  The pipe of Offringa et al. would be capable without structural modification of being used as a transmission shaft, and is therefore considered to anticipate this limitation.  (For instance, references such as Darrow [US 3,651,661: Abstract; Fig. 1; col. 1, LL. 11-17] explicitly observe that products like that of Offringa et al. can be used as both pipes as well as transmission shafts.)
Offringa et al. do not specifically describe how the flanged end fitting 1 and shaft portion 11 are joined together.  However, Marlin et al. teach a similar structure comprising a composite shaft portion 130 joined to composite flanged end fittings 120, 140, each comprising a flared sleeve comprising a tubular portion and a flared portion (Abstract; Fig. 1; [0028, 0030]).  Marlin et al. teach that the flanged end fittings 120, 140 may be effectively joined to the shaft portion 130 by resin transfer moulding, which produces a continuous polymer matrix between the components such that they 
Regarding claim 2, Offringa et al. teach that the reinforcement portion 7 is a first reinforcement portion disposed on a side (inside face 4) of the flared portion 2, and that the first reinforcement portion 7 is annular  (conforming to the geometry of the flared portion 2) (Fig. 1, 5; col. 4, LL. 5-10, LL. 14-18).  While Offringa et al. do not specifically teach providing a second reinforcement portion, it is well known in the art to provide first and second annular reinforcement portions on opposite (inner and outer) sides of the flared portion of structures like that of Offringa et al. in order to better reinforce the flared portion, as evidenced by Marlin et al. (Fig. 1-2; [0030-0031]).  Thus, it would have been obvious to one of ordinary skill in the art to likewise provide a second annular reinforcement portion fixed to the flared portion 2 of the sleeve and disposed on an opposite side of the flared portion 2 to the first reinforcement portion 7 of Offringa et al., in order to improve the reinforcement of both sides of the flared portion.  Mere duplication of parts has no patentable significance unless a new and unexpected result is produced; see MPEP 2144.04 VI.B.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Offringa et al. as evidenced by Darrow in view of Marlin et al. as applied to claims 1-2 above, and further in view of McMillan (US 2012/0270006).
Regarding claim 3, Offringa et al. teach that the reinforcement portion 7 comprises fibres 14 (Fig. 5; col. 4, LL. 14-20, LL. 49-51), but do not specifically teach that the fibres are oriented circumferentially and radially.  However, McMillan teaches a reinforced composite flange 4 of a similar structure (Fig. 1-4; [0023, 0029-0030]), and teaches that by providing the reinforcement portions 32 with fibres oriented circumferentially 44 and radially 42, the radial fibres 42 provide the flange 14 with improved stiffness and strength, while the circumferential fibres 44 provide the flange 14 with improved hoop strength (Fig. 6; [0036]).  Thus, it would have been obvious to one of ordinary skill in the art to provide the reinforcement portion 7 of Offringa et al. with fibres oriented circumferentially and radially, in order to achieve the mechanical benefits taught by McMillan.

Allowable Subject Matter
Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  These claims would be allowable because the prior art does not teach a composite transmission shaft as claimed, and particularly wherein holes in the flared portion of the sleeve and in the reinforcement portion have the claimed distinct relationships with fibres in these components, or wherein the 

Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Sohl (US 2014/0079482), Tavakoli et al. (US 2001/0023734), Ohta et al. (US 5,685,933), Mueller et al. (US 4,702,498), Lippert et al. (US 4,065,339), and Simmons (WO 98/20263) teach products considered relevant to the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R SLAWSKI whose telephone number is (571)270-3855.  The examiner can normally be reached on 9 a.m. - 5:30 p.m. EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/BRIAN R SLAWSKI/Examiner, Art Unit 1745                                                                                                                                                                                                        
/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745